Reasons For Allowance
Claims 1, 3-5, 7-9, 11-13, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a time constant circuit control unit configured to be connected to the current detection unit and the time constant circuit unit and configured to output a charging current based on the detection result to charge the time constant circuit unit or discharge charge charged into the time constant circuit unit as a discharging current based on a comparison between the detection result output by the current detection unit and a reference voltage, the time constant circuit control unit including: a comparator unit configured to output a switch control voltage based on a result of the comparison between the detection result and the reference voltage; and a switch unit configured to be connected to the time constant circuit unit and configured to perform a selection between charging the time constant circuit unit by supplying the charging current corresponding to the load current detected by the current detection unit to the time constant circuit unit; and discharging charge charged into the time constant circuit unit as the discharging current based on the switch control voltage output by the comparator unit; and a switching control unit configured to control the switching element of the DC-DC converter unit based on a control output of the time constant circuit unit.”.	Regarding claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a time constant circuit unit having a predetermined charging time constant; a time constant circuit control unit configured to be connected to the current detection unit and the time constant circuit unit and configured to output a charging current based on the detection result to charge the time constant circuit unit or discharge charge charged into the time constant circuit unit as a discharging current based on a comparison between the detection result output by the current detection unit and a reference voltage, the time constant circuit control unit including an operational amplifier configured to operate by setting a voltage based on the detection result to a power supply voltage, supply the charging current based on the detection result to the time constant circuit unit, and charge and discharge the time constant circuit unit by switching between the charging current and the discharging current in accordance with the detection result; and a switching control unit configured to control the switching element of the DC-DC converter unit based on a control output of the time constant circuit unit, wherein one of input terminals of the operational amplifier and one of power supply terminals of the operational amplifier are connected, and the voltage based on the detection result is input to both the one of the input terminals and the one of the power supply terminals.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838